EXHIBIT 10.6





EMPLOYMENT AGREEMENT





 

THIS EMPLOYMENT AGREEMENT

("Agreement") is made by and between CONTINENTAL AIRLINES, INC., a Delaware
corporation ("Company"), and Jeffrey J. Misner ("Executive"), and is dated and
effective as of August 12, 2004 (the "Effective Date").







W I T N E S S E T H:





WHEREAS,

Company and Executive are parties to that certain Employment Agreement dated May
15, 2001, as amended by letter agreements dated April 9, 2002 and March 12, 2004
(the "Existing Agreement"); and





WHEREAS

, the Human Resources Committee of the Board of Directors of Company ("HR
Committee") has authorized the execution, delivery and performance by Company of
this Agreement;





WHEREAS,

in connection therewith, the parties desire to enter into this Agreement to
replace and supersede the Existing Agreement in its entirety, effective as of
the Effective Date;





NOW, THEREFORE,

for and in consideration of the mutual promises, covenants and obligations
contained herein, Company and Executive agree as follows:





 

ARTICLE 1: EMPLOYMENT AND DUTIES



1.1 Employment; Effective Date. Company agrees to employ Executive and Executive
agrees to be employed by Company, beginning as of the Effective Date and
continuing for the period of time set forth in Article 2 of this Agreement,
subject to the terms and conditions of this Agreement.



1.2 Positions. From and after the Effective Date, Company shall employ Executive
in the position of Executive Vice President and Chief Financial Officer, or in
such other positions as the parties mutually may agree.



1.3 Duties and Services. Executive agrees to serve in the positions referred to
in paragraph 1.2 and to perform diligently and to the best of Executive's
abilities the duties and services appertaining to such office or offices as set
forth in the Bylaws of Company in effect on the Effective Date, as well as such
additional duties and services appropriate to such office or offices which the
parties mutually may agree upon from time to time.



 

ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT



2.1 Term. Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Executive for a three-year period beginning on the Effective
Date. Said term of employment shall be extended automatically for an additional
successive one-year period as of the third anniversary of the Effective Date and
as of the last day of each successive one-year period of time thereafter that
this Agreement is in effect; provided, however, that if, prior to the date which
is six months before the last day of any such term of employment, either party
shall give written notice to the other that no such automatic extension shall
occur, then Executive's employment shall terminate on the last day of the term
of employment during which such notice is given.



2.2 Company's Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Company, acting pursuant to an express resolution of the Board of Directors
of Company (the "Board of Directors"), shall have the right to terminate
Executive's employment under this Agreement at any time for any of the following
reasons:



(i) upon Executive's death;



(ii) upon Executive's becoming incapacitated for a period of at least 180 days
by accident, sickness or other circumstance that renders Executive mentally or
physically incapable of performing the material duties and services required of
Executive hereunder on a full-time basis during such period;



(iii) Executive's gross negligence or willful misconduct in the performance of,
or Executive's abuse of alcohol or drugs rendering Executive unable to perform,
the material duties and services required of Executive pursuant to this
Agreement;



(iv) upon the conviction or plea of nolo contendre of Executive for a felony or
any crime involving moral turpitude;



(v) upon Executive committing an act of deceit or fraud intended to result in
personal and unauthorized enrichment of Executive at Company's expense;



(vi) upon Executive's material breach of a material obligation of Executive
under this Agreement which, if correctable, remains uncorrected for 30 days
following written notice of such breach by Company to Executive; or



(vii) for any other reason whatsoever, in the sole discretion of the Board of
Directors.



2.3 Executive's Right to Terminate. Notwithstanding the provisions of paragraph
2.1, Executive shall have the right to terminate Executive's employment under
this Agreement at any time for any of the following reasons:



(i) the assignment to Executive by the Board of Directors or other officers or
representatives of Company of duties materially inconsistent with the duties
associated with the positions described in paragraph 1.2 as such duties are
constituted as of the Effective Date, or the failure to elect or reelect
Executive to any of the positions described in paragraph 1.2 or the removal of
Executive from any such positions;



(ii) a material diminution in the nature or scope of Executive's authority,
responsibilities, or titles from those applicable to Executive as of the
Effective Date, including a change in the reporting structure so that Executive
reports to someone other than the Chief Executive Officer or President of
Company;



(iii) Company requiring Executive to be permanently based anywhere outside a
major urban center in Texas;



(iv) the taking of any action by Company that would materially reduce the
corporate amenities enjoyed by Executive below the level of corporate amenities
enjoyed by any other executive of Company other than Company's Chief Executive
Officer and President;



(v)

a material breach by Company of any provision of this Agreement which, if
correctable, remains uncorrected for 30 days following written notice of such
breach by Executive to Company, it being agreed that any reduction in (a)
Executive's then current annual base salary, or (b) Executive's annual cash
bonus opportunity as a percentage of such base salary from that percentage in
effect on the Effective Date (i.e., an annual cash bonus opportunity of 0%, if
entry level goal is not met, and if entry level goal is met, between 50% and
150% of annual base salary, depending on achievement of entry, target and
stretch goals), shall in each case constitute a material breach by Company of
this Agreement; or





(vi) for any other reason whatsoever, in the sole discretion of Executive.



2.4 Notice of Termination. If Company or Executive desires to terminate
Executive's employment hereunder at any time prior to expiration of the term of
employment as provided in paragraph 2.1, it or Executive shall do so by giving
written notice to the other party that it or Executive has elected to terminate
Executive's employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.



 

ARTICLE 3: COMPENSATION AND BENEFITS



3.1 Base Salary. During the period of this Agreement, Executive shall receive a
minimum annual base salary equal to the greater of (i) $450,000 or (ii) such
amount as the parties mutually may agree upon from time to time. Executive's
annual base salary shall be paid in equal installments in accordance with
Company's standard policy regarding payment of compensation to executives but no
less frequently than semimonthly.



3.2 Cash

Bonus Programs. Executive shall participate in each cash bonus program
maintained by Company on and after the Effective Date (including, without
limitation, any such program maintained for the year during which the Effective
Date occurs) at a level which is not less than the highest participation level
made available to any Company executive (other than Company's Chief Executive
Officer and Company's President); provided that Company shall at all times
maintain Executive's annual cash bonus opportunity as a percentage of
Executive's annual base salary in an amount that is at least as great as that in
effect on the Effective Date (i.e., an annual cash bonus opportunity of 0%, if
entry level goal is not met, and if entry level goal is met, between 50% and
150% of annual base salary, depending on achievement of entry, target and
stretch goals).





3.3 Life Insurance. During the period of this Agreement, Company shall maintain
one or more policies of life insurance on the life of Executive providing an
aggregate death benefit in an amount not less than the Termination Payment (as
such term is defined in paragraph 4.7, and based on a Severance Period of
thirty-six months). Executive shall have the right to designate the beneficiary
or beneficiaries of the death benefit payable pursuant to such policy or
policies up to an aggregate death benefit in an amount equal to the Termination
Payment (based on a Severance Period of thirty-six months), and may transfer
ownership of such policy or policies (and any rights of Executive under this
paragraph 3.3) to any life insurance trust, family trust or other trust. To the
extent that Company's purchase of, or payment of premiums with respect to, such
policy or policies results in compensation income to Executive, Company shall
pay to Executive an additional payment (the "Policy Payment") in an amount such
that after payment by Executive of all taxes imposed on Executive with respect
to the Policy Payment, Executive retains an amount of the Policy Payment equal
to the taxes imposed upon Executive with respect to such purchase or the payment
of such premiums. If for any reason Company fails to maintain the full amount of
life insurance coverage required pursuant to the preceding provisions of this
paragraph 3.3, Company shall, in the event of the death of Executive while
employed by Company, pay Executive's designated beneficiary or beneficiaries an
amount equal to the sum of (1) the difference between the Termination Payment
(based on a Severance Period of thirty-six months) and any death benefit payable
to Executive's designated beneficiary or beneficiaries under the policy or
policies maintained by Company and (2) such additional amount as shall be
required to hold Executive's estate, heirs, and such beneficiary or
beneficiaries harmless from any additional tax liability resulting from the
failure by Company to maintain the full amount of such required coverage.



3.4 Vacation and Sick Leave. During each year of Executive's employment,
Executive shall be entitled to vacation and sick leave benefits equal to the
maximum available to any Company executive, determined without regard to the
period of service that might otherwise be necessary to entitle Executive to such
vacation or sick leave under standard Company policy.



3.5 Supplemental Executive Retirement Plan.



(i) Base Benefit. Company agrees to pay Executive the deferred compensation
benefits set forth in this paragraph 3.5 as a supplemental retirement plan (the
"Plan"). The base retirement benefit under the Plan (the "Base Benefit") shall
be in the form of an annual straight life annuity in an amount equal to the
product of (a) 2.5% times (b) the number of Executive's credited years of
service (as defined below) under the Plan (but not in excess of 26 years) times
(c) the Executive's final average compensation (as defined below). For purposes
hereof, Executive's credited years of service under the Plan shall be equal to
the sum of (1) the number of Executive's years of benefit service with Company,
calculated as set forth in the Continental Retirement Plan (the "CARP")
beginning at January 1, 2001 ("Actual Years of Service"), (2) an additional year
of service for each one year of service credited to Executive pursuant to clause
(1) of this sentence for the period beginning on January 1, 2001 and ending on
December 31, 2006, and (3) if the Termination Payment becomes payable to
Executive under this Agreement or if Executive's employment is terminated for a
reason encompassed by paragraphs 2.2(i) or 2.2(ii), an additional three years of
service. For purposes hereof, Executive's final average compensation shall be
equal to the greater of (A) $450,000 or (B) the average of the five highest
annual cash compensation amounts paid to Executive by Company during the
consecutive ten calendar years immediately preceding Executive's termination of
employment at retirement or otherwise. For purposes hereof, cash compensation
shall include base salary plus cash bonuses (including any amounts deferred
(other than Stay Bonus amounts described below) pursuant to any deferred
compensation plan of Company), but shall exclude (i) any cash bonus paid on or
prior to March 31, 1995, (ii) any Stay Bonus paid to Executive pursuant to that
certain Stay Bonus Agreement between Company and Executive dated as of April 14,
1998, (iii) any Termination Payment paid to Executive under this Agreement, (iv)
any payments received by Executive under Company's Officer Retention and
Incentive Award Program, (v) any proceeds to Executive from any awards under any
option, stock incentive or similar plan of Company (including RSUs awarded under
Company's Long Term Incentive and RSU Program), and (vi) any cash bonus paid
under a long term incentive plan or program adopted by Company. Executive shall
be vested immediately with respect to benefits due under the Plan.



(ii) Offset for CARP or Other Benefit. Any provisions of the Plan to the
contrary notwithstanding, the Base Benefit shall be reduced by the actuarial
equivalent (as defined below) of the pension benefit, if any, paid or payable to
Executive from the CARP or from any other defined benefit nonqualified
supplemental retirement plan provided to Executive by Company. In making such
reduction, the Base Benefit and the benefit paid or payable under the CARP or
any such other defined benefit nonqualified supplemental retirement plan shall
be determined under the provisions of each plan as if payable in the form of an
annual straight life annuity beginning on the Retirement Date (as defined
below). The net benefit payable under this Plan shall then be actuarially
adjusted based on the actuarial assumptions set forth in paragraph 3.5(vi) for
the actual time of payment.



(iii) Normal and Early Retirement Benefits. Executive's benefit under the Plan
shall be paid only in a lump sum payment in an amount that is the actuarial
equivalent of a straight life annuity in the annual amount of the Base Benefit
for the life of Executive paying equal monthly installments beginning on the
first day of the month following the Retirement Date (the "Normal Retirement
Benefit"). For purposes hereof, "Retirement Date" is defined as the later of (a)
the date on which Executive attains (or in the event of Executive's earlier
death, would have attained) age 60 or (b) the date of Executive's retirement
from employment with Company. Notwithstanding the foregoing, if Executive's
employment with Company is terminated, for a reason other than death, on or
after the date Executive attains age 55 or is credited with 10 Actual Years of
Service and prior to the Retirement Date, then Executive shall receive the
Normal Retirement Benefit as of the first day of the month coinciding with or
next following Executive's termination of employment (an "Early Retirement
Benefit"); provided, however, that the amount of the benefit shall be reduced to
the extent necessary to cause the value of such Early Retirement Benefit to be
the actuarial equivalent of the value of the Normal Retirement Benefit (in each
case based on the actuarial assumptions set forth in paragraph 3.5(vi) and
adjusted for the actual time of payment).



(iv) Death Benefit. In the event of Executive's death prior to payment of
Executive's benefit pursuant to paragraph 3.5(iii), Executive's surviving
spouse, if Executive is married on the date of Executive's death, will receive a
death benefit payable only as a lump sum payment in an amount that is the
actuarial equivalent of a single life annuity consisting of monthly payments for
the life of such surviving spouse determined as follows: (a) if Executive dies
on or before reaching the Retirement Date, the death benefit such spouse would
have received had Executive terminated employment on the earlier of Executive's
actual date of termination of employment or Executive's date of death, survived
until the Retirement Date, been entitled to elect and elected a joint and 50%
survivor annuity and began to receive Executive's Plan benefit beginning
immediately at the Retirement Date, and died on the day after the Retirement
Date; or (b) if Executive dies after reaching the Retirement Date, the death
benefit such spouse would have received had Executive been entitled to elect and
elected a joint and 50% survivor annuity and begun to receive Executive's Plan
benefit beginning on the day prior to Executive's death.Payment of such benefit
shall be made no later than the first day of the month following the Executive's
date of death; provided, however, that if Executive was eligible to receive an
Early Retirement Benefit as of the date of Executive's death, then the amount of
such benefit shall be reduced based on the principles used for the reductions
described in the proviso to the third sentence of paragraph 3.5(iii).



(v) Unfunded Benefit. The Plan is intended to constitute an unfunded, unsecured
plan of deferred compensation. Further, it is the intention of Company that the
Plan be unfunded for purposes of the Internal Revenue Code of 1986, as amended,
and Title I of the Employee Retirement Income Security Act of 1974, as amended.
The Plan constitutes a mere promise by Company to make benefit payments in the
future. Plan benefits hereunder provided are to be paid out of Company's general
assets, and Executive shall have the status of, and shall have no better status
than, a general unsecured creditor of Company. Executive understands that
Executive must rely upon the general credit of Company for payment of benefits
under the Plan. Company shall establish a "rabbi" trust to assist Company in
meeting its obligations under the Plan. The trustee of such trust shall be a
nationally recognized and solvent bank or trust company that is not affiliated
with Company. Company shall transfer to the trustee money and/or other property
determined in the sole discretion of the HR Committee based on the advice of the
Actuary (as defined below) on an as-needed basis in order to assure that the
benefit payable under the Plan is at all times fully funded. The trustee shall
pay Plan benefits to Executive and/or Executive's spouse out of the trust assets
if such benefits are not paid by Company. Company shall remain the owner of all
assets in the trust, and the assets shall be subject to the claims of Company
creditors in the event (and only in the event) Company ever becomes insolvent.
Neither Executive nor any beneficiary of Executive shall have any preferred
claim to, any security interest in, or any beneficial ownership interest in any
assets of the trust. Company has not and will not in the future set aside assets
for security or enter into any other arrangement which will cause the obligation
created to be other than a general corporate obligation of Company or will cause
Executive to be more than a general creditor of Company.



(vi) Actuarial Equivalent. For purposes of the Plan, the terms "actuarial
equivalent", or "actuarially equivalent" when used with respect to a specified
benefit shall mean the amount of benefit of the referenced different type or
payable at the referenced different age that can be provided at the same cost as
such specified benefit, as computed by the Actuary and certified to Executive
(or, in the case of Executive's death, to Executive's spouse) by the Actuary.
The actuarial assumptions used under the Plan to determine equivalencies between
different forms and times of payment shall be the same as the actuarial
assumptions then used in determining benefits payable under the CARP; provided,
however, that with respect to the discount rate used to calculate benefits under
the Plan, the discount rate shall be the Aa Corporate Bond Rate. The term
"Actuary" shall mean the individual actuary or actuarial firm selected by
Company to service its pension plans generally or if no such individual or firm
has been selected, an individual actuary or actuarial firm appointed by Company
and reasonably satisfactory to Executive and/or Executive's spouse. The term "Aa
Corporate Bond Rate" shall mean the average of the Moody's daily long-term
corporate bond yield averages for Aa-rated corporate bonds published by Moody's
Investors Service, for the three-month period ending on the last day of the
second month preceding the date Executive) or, in the case of Executive's death,
Executive's spouse) is to receive the lump-sum payment, as determined by the
Actuary (or, if such yield information is no longer so published, then the
average of the daily corporate bond yields for a comparable sample of Aa-rated
corporate bonds of comparable tenor determined in good faith by the Actuary).
Upon request, Company shall cause the Actuary to compute the Aa Corporate Bond
Rate for a specified period and the amount of the lump-sum payment for Executive
(or, in the case of Executive's death, Executive's spouse) and shall deliver
such information to Executive or such spouse.



(vii) Medicare Payroll Taxes. Company shall indemnify Executive on a fully
grossed-up, after-tax basis for any Medicare payroll taxes (plus any income
taxes on such indemnity payments) incurred by Executive in connection with the
accrual and/or payment of benefits under the Plan.



3.6 Other Perquisites. During Executive's employment hereunder, Executive shall
be afforded the following benefits as incidences of Executive's employment:



(i) Automobile - Company will provide an automobile (including replacements
therefor) of Executive's choice for Executive's use on the same terms as its
current practices relating to the choice and use of automobiles by its Chief
Executive Officer. If the automobile is leased, Company agrees to take such
actions as may be necessary to permit Executive, at Executive's option, to
acquire title to any automobile subject to such a lease at the completion of the
lease term by Executive paying the residual payment then owing under the lease.
If Executive's employment terminates (other than as a result of the reasons
encompassed by paragraphs 2.2 (iii), (iv), (v) or (vi)), then Company (1) if the
automobile is leased, will continue to make all payments under the lease and
permit Executive (or Executive's estate, as applicable) to use the automobile
during the remainder of such lease and will, at the conclusion of the lease,
cause the title to the automobile to be transferred to Executive (or Executive's
estate) without cost to Executive (or Executive's estate), or (2) if the
automobile is owned by Company, transfer title to the automobile to Executive
(or Executive's estate, as applicable), without cost to Executive (or
Executive's estate).



(ii) Business and Entertainment Expenses - Subject to Company's standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business related purposes, including dues and fees to industry and
professional organizations, costs of entertainment and business development, and
costs reasonably incurred as a result of Executive's spouse accompanying
Executive on business travel to the extent such business specifically includes
spouses. Company shall also pay on behalf of Executive the expenses of one
athletic club selected by Executive.



(iii) Parking - Company shall provide at no expense to Executive a reserved
parking place convenient to Executive's headquarters office and a reserved
parking place at George Bush Intercontinental Airport in Houston, Texas
consistent with past practice.



(iv) Other Company Benefits - Executive and, to the extent applicable,
Executive's family, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
similarly-situated Company employees. Such benefits, plans and programs may
include, without limitation, profit sharing plan, thrift plan, annual physical
examinations, health insurance or health care plan, life insurance, disability
insurance, pension plan, pass privileges on Continental Airlines, Flight
Benefits and the like. Company shall not, however, by reason of this paragraph
be obligated to institute, maintain, or refrain from changing, amending or
discontinuing, any such benefit plan or program, so long as such changes are
similarly applicable to executive employees generally; provided, however, that
Company shall not change, amend or discontinue Executive's Flight Benefits
without Executive's prior written consent.



ARTICLE 4: EFFECT OF TERMINATION ON COMPENSATION



4.1 By Expiration. If Executive's employment hereunder shall terminate upon
expiration of the term provided in paragraph 2.1 hereof, then all compensation
and all benefits to Executive hereunder shall terminate contemporaneously with
termination of Executive's employment, except that (A) the benefits described in
paragraph 3.5 shall continue to be payable, Executive shall be provided Flight
Benefits (as such term is defined in paragraph 4.7) for the remainder of
Executive's lifetime, Executive and Executive's eligible dependents shall be
provided Continuation Coverage (as such term is defined in paragraph 4.7) for
the remainder of Executive's lifetime, and Company shall perform its obligations
with respect to the automobile then used by Executive as provided in
subparagraph 3.6(i) and (B) if such termination shall result from Company's
delivery of the written notice described in paragraph 2.1, then Company shall
(i) cause all options and shares of restricted stock awarded to Executive to
vest immediately upon such termination and, with respect to options, be
exercisable in full for 30 days after such termination, (ii) cause all Awards
made to Executive under Company's Officer Retention and Incentive Award Program
("Retention Program") to vest immediately upon such termination, (iii) cause
Company to pay to Executive, at the same time as other Payment Amounts with
respect to Awards are paid to other participants under Company's Long Term
Incentive Performance Award Program ("LTIP") and Long Term Incentive and RSU
Program ("NLTIP/RSU Program"), as the case may be, all Payment Amounts with
respect to Awards made to Executive under the LTIP or the NLTUP/RSU Program
having a Performance Period that has not been completed as of the date of
Executive's termination, as if Executive had remained employed by Company in
Executive's current position through the end of each such Performance Period
(calculated using the Base Amount of Executive in effect on the day immediately
preceding such termination), less any amounts paid to Executive under the LTIP
or the NLTIP/RSU Program, as the case may be, upon the occurrence of a
Qualifying Event with respect to Executive in connection with a Change in
Control (such capitalized terms to have the meanings ascribed thereto in the
LTIP or in the NLTIP/RSU Program, as may be applicable to the relevant Awards),
(iv) pay Executive on or before the effective date of such termination a
lump-sum, cash payment in an amount equal to the Termination Payment, (v)
provide Executive with Outplacement, Office and Related Services (as such term
is defined in paragraph 4.7 and for the time periods described therein), and
(vi) pay any amounts owed but unpaid to Executive under any plan, policy or
program of Company as of the date of termination at the time provided by, and in
accordance with the terms of, such plan, policy or program.



4.2 By Company. If Executive's employment hereunder shall be terminated by
Company prior to expiration of the term provided in paragraph 2.1 hereof then,
upon such termination, regardless of the reason therefor, all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment, except that the benefits described in paragraph
3.5 shall continue to be payable, Executive shall be provided Flight Benefits
for the remainder of Executive's lifetime, Executive and Executive's eligible
dependents shall be provided Continuation Coverage for the remainder of
Executive's lifetime, and:



(i) if such termination shall be for any reason other than those encompassed by
paragraphs 2.2(i), (ii), (iii), (iv), (v) or (vi), then Company shall provide
Executive with the payments and benefits described in clauses (i) through (vi)
of paragraph 4.1, and Company shall perform its obligations with respect to the
automobile then used by Executive as provided in subparagraph 3.6(i); and



(ii) if such termination shall be for a reason encompassed by paragraphs 2.2(i)
or (ii), then Company shall (1) cause all options and shares of restricted stock
awarded to Executive to vest immediately upon such termination and, with respect
to options, be exercisable in full for 30 days (or such longer period as
provided for under the circumstances in applicable option awards) after such
termination, (2) cause all Awards made to Executive under the Retention Program
to vest immediately upon such termination, (3) cause Company to pay to Executive
(or Executive's estate), at the same time as other Payment Amounts with respect
to Awards are paid to other participants under the LTIP or NLTIP/RSU Program, as
the case may be, all Payment Amounts with respect to Awards made to Executive
under the LTIP or NLTIP/RSU Program having a Performance Period that has not
been completed as of the date of Executive's termination, as if Executive had
remained employed by Company in Executive's current position through the end of
each such Performance Period (calculated using the Base Amount of Executive in
effect on the day immediately preceding such termination), less any amounts paid
to Executive under the LTIP or in the NLTIP/RSU Program upon the occurrence of
Executive's death or Disability after a Change in Control (such capitalized
terms to have the meanings ascribed thereto in the LTIP or in the NLTIP/RSU
Program, as may be applicable to the relevant Awards), (4) if termination was
due to Executive's death, provide Executive's designated beneficiary or
beneficiaries with the benefits contemplated under paragraph 3.3 , and (5)
perform its obligations with respect to the automobile then used by Executive as
provided in subparagraph 3.6(i).



4.3 By Executive. If Executive's employment hereunder shall be terminated by
Executive prior to expiration of the term provided in paragraph 2.1 hereof then,
upon such termination, regardless of the reason therefor, all compensation and
benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment, except that the benefits described in paragraph
3.5 shall continue to be payable, Executive shall be provided Flight Benefits
for the remainder of Executive's lifetime, Executive and Executive's eligible
dependents shall be provided Continuation Coverage for the remainder of
Executive's lifetime, Company shall perform its obligations with respect to the
automobile then used by Executive as provided in subparagraph 3.6(i) and, if
such termination shall be pursuant to paragraphs 2.3(i), (ii), (iii), (iv) or
(v), then Company shall provide Executive with the payments and benefits
described in clauses (i) through (vi) of paragraph 4.1.



4.4 Certain Additional Payments by Company. Notwithstanding anything to the
contrary in this Agreement, if any payment, distribution or provision of a
benefit by Company to or for the benefit of Executive, whether paid or payable,
distributed or distributable or provided or to be provided pursuant to the terms
of this Agreement or otherwise (a "Payment"), would be subject to an excise or
other special additional tax that would not have been imposed absent such
Payment (including, without limitation, any excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended), or any interest or penalties
with respect to such excise or other additional tax (such excise or other
additional tax, together with any such interest or penalties, are hereinafter
collectively referred to as the "Excise Tax"), Company shall pay to Executive an
additional payment (a "Gross-up Payment") in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any income taxes and Excise Taxes imposed on
any Gross-up Payment, Executive retains an amount of the Gross-up Payment
(taking into account any similar gross-up payments to Executive under any stock
incentive or other benefit plan or program of Company) equal to the Excise Tax
imposed upon the Payments. Company and Executive shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. Executive shall notify Company in writing of any claim by
the Internal Revenue Service which, if successful, would require Company to make
a Gross-up Payment (or a Gross-up Payment in excess of that, if any, initially
determined by Company and Executive) within ten business days after the receipt
of such claim. Company shall notify Executive in writing at least ten business
days prior to the due date of any response required with respect to such claim
if it plans to contest the claim. If Company decides to contest such claim,
Executive shall cooperate fully with Company in such action; provided, however,
Company shall bear and pay directly or indirectly all costs and expenses
(including additional interest and penalties) incurred in connection with such
action and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income tax, including interest and penalties with respect
thereto, imposed as a result of Company's action. If, as a result of Company's
action with respect to a claim, Executive receives a refund of any amount paid
by Company with respect to such claim, Executive shall promptly pay such refund
to Company. If Company fails to timely notify Executive whether it will contest
such claim or Company determines not to contest such claim, then Company shall
immediately pay to Executive the portion of such claim, if any, which it has not
previously paid to Executive.



4.5 Payment Obligations Absolute. Company's obligation to pay Executive the
amounts and to make the arrangements provided in this Article 4 shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which Company (including its subsidiaries and affiliates) may have
against Executive or anyone else;

provided that all payments and other Company obligations under this Article 4
shall be subject to Executive's execution, promptly upon request by Company upon
Executive's termination of employment, of a general release and waiver
substantially in the form attached as Exhibit A to this Agreement, which has
become irrevocable. Company agrees to execute such form of release and waiver
concurrently with the execution thereof by Executive. All amounts payable by
Company shall be paid without notice or demand. Executive shall not be obligated
to seek other employment in mitigation of the amounts payable or arrangements
made under any provision of this Article 4, and, except as provided in paragraph
4.7 with respect to Continuation Coverage, the obtaining of any such other
employment (or the engagement in any endeavor as an independent contractor, sole
proprietor, partner, or joint venturer) shall in no event effect any reduction
of Company's obligations to make (or cause to be made) the payments and
arrangements required to be made under this Article 4.





4.6 Liquidated Damages. In light of the difficulties in estimating the damages
upon termination of this Agreement, Company and Executive hereby agree that the
payments and benefits, if any, to be received by Executive pursuant to this
Article 4 shall be received by Executive as liquidated damages. Payment of the
Termination Payment pursuant to paragraphs 4.1, 4.2 or 4.3 shall be in lieu of
any severance benefit Executive may be entitled to under any severance plan or
policy maintained by Company.



4.7 Certain Definitions and Additional Terms. As used herein, the following
capitalized terms shall have the meanings assigned below:



"Annualized Compensation" shall mean an amount equal to the sum of (1)
Executive's annual base salary pursuant to paragraph 3.1 in effect immediately
prior to Executive's termination of employment hereunder and (2) an amount equal
to 125% of the amount described in the foregoing clause (1);



"Change in Control" shall have the meaning assigned to such term in Company's
Incentive Plan 2000 in effect on the Effective Date;



(iii) "Continuation Coverage" shall mean the continued coverage of Executive and
Executive's eligible dependents under Company's welfare benefit plans available
to executives of Company who have not terminated employment (or the provision of
equivalent benefits), including, without limitation, medical, health, dental,
life insurance, vision care, accidental death and dismemberment, and
prescription drug (but excluding disability), at no greater cost to Executive
than that applicable to a similarly situated Company executive who has not
terminated employment; provided, however, that the coverage to Executive (or the
receipt of equivalent benefits) shall be provided under one or more insurance
policies so that reimbursement or payment of benefits to Executive thereunder
shall not result in taxable income to Executive, and provided further that the
coverage to Executive under a particular welfare benefit plan (or the receipt of
equivalent benefits) shall be suspended during any period that Executive
receives comparable benefits from a subsequent employer, and shall be reinstated
upon Executive ceasing to so receive comparable benefits and notifying Company
thereof;



(iv) "Flight Benefits" shall mean flight benefits on each airline operated by
the Company or any of its affiliates or any successor or successors thereto (the
"CO system"), consisting of the highest priority space available flight passes
for Executive and Executive's eligible family members (as such eligibility is in
effect on the Effective Date), a Universal Air Travel Plan (UATP) card (or, in
the event of discontinuance of the UATP program, a similar charge card
permitting the purchase of air travel through direct billing to the Company or
any successor or successors thereto (a "Similar Card")) in Executive's name for
charging on an annual basis up to the applicable Annual Travel Limit (as
hereinafter defined) with respect to such year in value (valued identically to
the calculation of imputed income resulting from such flight benefits described
below) of flights (in any fare class) on the CO system for Executive,
Executive's spouse, Executive's family and significant others as determined by
Executive,

lifetime Platinum Elite OnePass Cards (or similar highest category successor
frequent flyer cards) in Executive's and Executive's spouse's and children's
names for use on the CO system, lifetime memberships for Executive and
Executive's spouse and children (subject to the terms and conditions of
membership, including minimum age requirements) in the Company's President's
Club (or any successor program maintained in the CO system) and payment by the
Company to Executive of an annual amount (not to exceed in any year the Annual
Gross Up Limit (as hereinafter defined) with respect to such year) sufficient to
pay, on an after tax basis (i.e., after the payment by Executive of all taxes on
such amount), the U.S. federal, state and local income taxes on imputed income
resulting from such flights (such imputed income to be calculated during the
term of such Flight Benefits according to the methodology used by the Company as
of the Effective Date or as otherwise required by law) or resulting from any
other flight benefits extended to Executive as a result of Executive's service
as an executive of the Company;





"Outplacement, Office and Related Services" shall mean (1) outplacement
services, at Company's cost and for a period of twelve months beginning on the
date of Executive's termination of employment, to be rendered by an agency
selected by Executive and approved by the Board of Directors or HR Committee
(with such approval not to be unreasonably withheld), (2) appropriate and
suitable office space at the Company's headquarters (although not on its
executive office floor) or at a comparable location in downtown Houston for use
by Executive, together with appropriate and suitable secretarial assistance, at
Company's cost and for a period of three years beginning on the date of
Executive's termination of employment, (3) a reserved parking place convenient
to the office so provided and a reserved parking place at George Bush
Intercontinental Airport in Houston, Texas consistent with past practice, at
Company's cost and for as long as Executive retains a residence in Houston,
Texas, and (4) other incidental perquisites (such as free or discount air
travel, car rental, phone or similar service cards) currently enjoyed by
Executive as a result of Executive's position, to the extent then available for
use by Executive, for

a period of three years beginning on the date of Executive's termination of
employment or a shorter period if such perquisites become unavailable to the
Company for use by Executive;





(vi) "Severance Period" shall mean:



(1) in the case of a termination of Executive's employment with Company that
occurs within two years after the date upon which a Change in Control occurs, a
period commencing on the date of such termination and continuing for thirty-six
months; or



(2) in the case of a termination of Executive's employment with Company that
occurs prior to a Change in Control or after the date which is two years after a
Change in Control occurs, a period commencing on the date of such termination
and continuing for twenty-four months; and



(vii) "Termination Payment" shall mean an amount equal to Executive's Annualized
Compensation multiplied by a fraction, the numerator of which is the number of
months in the Severance Period and the denominator of which is twelve.



As used for purposes of Flight Benefits, with respect to any year, the term
"Annual Travel Limit" shall mean an amount (initially $66,500), which amount
shall be adjusted (i) annually (beginning with the year 2004) by multiplying
such amount by a fraction, the numerator of which shall be the Company's average
fare per revenue passenger for its jet operations (excluding regional jets) with
respect to the applicable year as reported in its Annual Report on Form 10-K
(or, if not so reported, as determined by the Company's independent auditors)
(the "Average Fare") for such year, and the denominator of which shall be the
Average Fare for the prior year, (ii) annually to add thereto any portion of
such amount unused since the year 2004, and (iii) after adjustments described in
clauses (i) and (ii) above (and after adding thereto, on a one-time basis on the
Effective Date, the unused balance, as of the beginning of the year 2004, of
Executive's Annual Travel Limit under Executive's Existing Agreement ),
automatically upon any change in the valuation methodology for imputed income
from flights (as compared with the valuation methodology for imputed income from
flights used by the Company as of the Effective Date), so as to preserve the
benefit of $66,500 annually (adjusted in accordance with clauses (i) and (ii)
above) of flights relative to the valuations resulting from the valuation
methodology used by the Company as of the Effective Date (e.g., if a change in
the valuation methodology results, on average, in such flights being valued 15%
higher than the valuation that would result using the valuation methodology used
by the Company as of the Effective Date, then the Annual Travel Limit would be
increased by 15% to $76,475, assuming no other adjustments pursuant to clauses
(i) and (ii) above). In determining any adjustment pursuant to clause (iii)
above, the Company shall be entitled to rely on a good faith calculation
performed by its independent auditors based on a statistically significant
random sampling of flight valuations compared with the applicable prior
valuations of identical flights, which calculation (and the basis for any
adjustments pursuant to clauses (i) or (ii) above) will be provided to Executive
upon request. The Company will promptly notify Executive in writing of any
adjustments to the Annual Travel Limit described in this paragraph.

As used for purposes of Flight Benefits, with respect to any year, the term
"Annual Gross Up Limit" shall mean an amount (initially $13,300), which amount
shall be adjusted (i) annually (beginning with the year 2004) by multiplying
such amount by a fraction, the numerator of which shall be the Average Fare for
such year, and the denominator of which shall be the Average Fare for the prior
year, (ii) annually to add thereto any portion of such amount unused since the
year 2004, and (iii) after adjustments described in clauses (i) and (ii) above
(and after adding thereto, on a one-time basis on the Effective Date, the unused
balance, as of the beginning of the year 2004, of Executive's Annual Gross Up
Limit under Executive's Existing Agreement ), automatically upon any change in
the valuation methodology for imputed income from flights (as compared with the
valuation methodology for imputed income from flights used by the Company as of
the Effective Date), so as to preserve the benefit of $13,300 annually (adjusted
in accordance with clauses (i) and (ii) above) of tax gross up relative to the
valuations resulting from the valuation methodology used by the Company as of
the Effective Date (e.g., if a change in the valuation methodology results, on
average, in flights being valued 15% higher than the valuation that would result
using the valuation methodology used by the Company as of the Effective Date,
then the Annual Gross Up Limit would be increased by 15% to $15,295, assuming no
other adjustments pursuant to clauses (i) and (ii) above). In determining any
adjustment pursuant to clause (iii) above, the Company shall be entitled to rely
on a good faith calculation performed by its independent auditors based on a
statistically significant random sampling of flight valuations compared with the
applicable prior valuations of identical flights, which calculation (and the
basis for any adjustments pursuant to clauses (i) or (ii) above) will be
provided to Executive upon request. The Company will promptly notify Executive
in writing of any adjustments to the Annual Gross Up Limit described in this
paragraph.

As used for purposes of Flight Benefits, a year may consist of twelve
consecutive months other than a calendar year, it being the Company's practice
as of the Effective Date for purposes of Flight Benefits for a year to commence
on November 1 and end on the following October 31 (for example, the twelve-month
period from November 1, 2003 to October 31, 2004 is considered the year 2004 for
purposes of Flight Benefits); provided that all calculations for purposes of
clause (i) in the prior two paragraphs shall be with respect to fiscal years of
the Company.



As used for purposes of Flight Benefits, the term "affiliates" of the Company
means any entity controlled by, controlling, or under common control with the
Company, it being understood that control of an entity shall require the direct
or indirect ownership of a majority of the outstanding capital stock of such
entity.



No tickets issued on the CO system in connection with the Flight Benefits may be
purchased other than directly from the Company or its successor or successors
(i.e., no travel agent or other fee or commission based distributor may be
used), nor may any such tickets be sold or transferred by Executive or any other
person, nor may any such tickets be used by any person other than the person in
whose name the ticket is issued. Executive agrees that, after receipt of an
invoice or other accounting statement therefor, Executive will promptly (and in
any event within 45 days after receipt of such invoice or other accounting
statement) reimburse the Company for all charges on Executive's UATP card (or
Similar Card) which are not for flights on the CO system and which are not
otherwise reimbursable to Executive under the provisions of paragraph 3.6(ii)
hereof, or which are for tickets in excess of the applicable Annual Travel
Limit. Executive agrees that the credit availability under Executive's UATP card
(or Similar Card) may be suspended if Executive does not timely reimburse the
Company as described in the foregoing sentence or if Executive exceeds the
applicable Annual Travel Limit with respect to a year; provided, that,
immediately upon the Company's receipt of Executive's reimbursement in full (or,
in the case of exceeding the applicable Annual Travel Limit, beginning the next
following year and after such reimbursement), the credit availability under
Executive's UATP card (or Similar Card) will be restored.

The sole cost to Executive of flights on the CO system pursuant to use of
Executive's Flight Benefits will be the imputed income with respect to flights
on the CO system charged on Executive's UATP card (or Similar Card), calculated
throughout the term of Executive's Flight Benefits consistently with the
methodology used by Company as of the Effective Date or as otherwise required by
law, and reported to Executive as required by applicable law. With respect to
any period for which the Company is obligated to provide the tax gross up
described above, Executive will provide to the Company, upon request, a
calculation or other evidence of Executive's marginal tax rate sufficient to
permit the Company to calculate accurately the amount to be paid to Executive.

Executive will be issued a UATP card (or Similar Card), lifetime Platinum Elite
OnePass Cards (or similar highest category successor frequent flyer cards) in
Executive's, Executive's spouse's and Executive's children's names, lifetime
membership cards in Company's Presidents Club (or any successor program
maintained in the CO system) for Executive, Executive's spouse and Executive's
children (subject to the terms and conditions of membership, including minimum
age requirements), and an appropriate flight pass identification card, each
valid at all times during the term of Executive's Flight Benefits.



Executive agrees that Executive's Flight Benefits are intended to be used
principally for personal reasons and may not be used for business purposes
(other than business purposes on behalf of the Company, and other than business
usage that is incidental or de minimus, defined as amounting to less than 10% of
the total value (valued as the usage of the Annual Travel Limit is calculated)
of flights on the CO System charged to Executive's UATP card (or any Similar
Card) during any year), and that credit availability on Executive's UATP card
(or any Similar Card) may be suspended if Executive's UATP card (or any Similar
Card) is used for business purposes other than as described above and, after
receiving written notice from the Company to cease such usage, Executive
continues to use his UATP card (or any Similar Card) for such business purposes.



Upon Executive's death, Executive's surviving spouse and children will be
permitted, in the aggregate, to continue to use (in the proportions specified in
Executive's last will and testament or, if not so specified or if Executive dies
intestate, in equal proportions) Executive's Flight Benefits on the CO system
(out of any amounts unused by Executive at the date of Executive's death) for up
to a total amount of $100,000 in value of flights (in any fare class) on the CO
system, valued identically to the valuation of flights as currently contained in
Executive's Flight Benefits, which amount shall adjust automatically upon any
change in the valuation methodology, from and after the date hereof, for imputed
income from flights (as compared with the valuation methodology for imputed
income from flights used by Company as of the date hereof), so as to preserve
the benefit of $100,000 of flights relative to the valuations resulting from the
valuation methodology used by Company as of the date hereof (e.g., if a change
in the valuation methodology results, on average, in such flights being valued
10% higher than the valuation that would result using the valuation methodology
used by Company as of the date hereof, then such amount would be increased by
10% to $110,000). Company will promptly notify Executive in writing of any
adjustments to such amount.



 

ARTICLE 5: MISCELLANEOUS



5.1 Interest and Indemnification. If any payment to Executive provided for in
this Agreement is not made by Company when due, Company shall pay to Executive
interest on the amount payable from the date that such payment should have been
made until such payment is made, which interest shall be calculated at 3% plus
the prime or base rate of interest announced by JPMorgan Chase Bank (or any
successor thereto) at its principal office in Houston, Texas (but not in excess
of the highest lawful rate), and such interest rate shall change when and as any
such change in such prime or base rate shall be announced by such bank. If
Executive shall obtain any money judgment or otherwise prevail with respect to
any litigation brought by Executive or Company to enforce or interpret any
provision contained herein, Company, to the fullest extent permitted by
applicable law, hereby indemnifies Executive for Executive's reasonable
attorneys' fees and disbursements incurred in such litigation and hereby agrees
(i) to pay in full all such fees and disbursements and (ii) to pay prejudgment
interest on any money judgment obtained by Executive from the earliest date that
payment to Executive should have been made under this Agreement until such
judgment shall have been paid in full, which interest shall be calculated at the
rate set forth in the preceding sentence.



5.2 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



If to Company to:

Continental Airlines, Inc.



1600 Smith, Dept. HQSEO

Houston, Texas 77002

Attention: General Counsel



If to Executive to:

Jeffrey Misner





42 Meadow Brook Place





The Woodlands, Texas 77382





or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.



5.3 Applicable Law. This contract is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas.



5.4 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.



5.5 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.



5.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.



5.7 Withholding of Taxes and Other Employee Deductions. Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company's employees generally.



5.8 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.



5.9 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.



5.10 Successors. This Agreement shall be binding upon and inure to the benefit
of Company and any successor of the Company, including without limitation any
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Except as
provided in the preceding sentence or in paragraph 3.3 (regarding assignment of
life insurance benefits), this Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party.

The parties intend that the provisions of this Agreement benefiting Executive's
estate or Executive's surviving spouse and children shall be enforceable by
them.





5.11 Term. This Agreement has a term co-extensive with the term of employment as
set forth in paragraph 2.1. Termination shall not affect any right or obligation
of any party, which is accrued or vested prior to or upon such termination.



5.12 Entire Agreement. Except as provided in (i) the benefits, plans, and
programs referenced in paragraph 3.6(iv) and any awards under the Company's
stock incentive plans or programs, LTIP, Retention Program, Annual Executive
Bonus Program, NLTIP/RSU Program or similar plans or programs, and (ii) separate
agreements governing Executive's flight benefits relating to other airlines,
this Agreement, as of the Effective Date, will constitute the entire agreement
of the parties with regard to the subject matter hereof, and will contain all
the covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Executive by Company. Effective as of the
Effective Date, the Existing Agreement is hereby terminated and without any
further force or effect, and neither party shall have any rights or obligations
thereunder. Any modification of this Agreement shall be effective only if it is
in writing and signed by the party to be charged.



5.13 Deemed Resignations. Any termination of Executive's employment shall
constitute an automatic resignation of Executive as an officer of Company and
each affiliate of Company, and an automatic resignation of Executive from the
Board of Directors (if applicable) and from the board of directors of any
affiliate of Company and from the board of directors or similar governing body
of any corporation, limited liability company or other entity in which Company
or any affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as Company's or such affiliate's
designee or other representative.



5.14 No Solicitation. During Executive's employment hereunder and for a period
of two years following the date of Executive's termination of employment,
Executive hereby agrees not to, directly or indirectly, solicit or hire or
assist any other person or entity in soliciting or hiring any employee of
Company or any of its subsidiaries to perform services for any entity (other
than Company or its subsidiaries), or attempt to induce any such employee to
leave the employ of Company or its subsidiaries.



5.15 Confidentiality. During Executive's employment hereunder and thereafter,
the Executive shall hold in strict confidence any Proprietary or Confidential
Information related to Company or its subsidiaries, except that Executive may
disclose such information as required by law, court order, regulation or similar
order. For purposes of this Agreement, the term "Proprietary or Confidential
Information" shall mean all information relating to Company, its subsidiaries or
affiliates (such as business plans, trade secrets, or financial information of
strategic importance to Company or its subsidiaries or affiliates) that is not
generally known in the airline industry, that was learned, discovered,
developed, conceived, originated or prepared during Executive's employment with
Company and the disclosure of which would be harmful to the business prospects,
financial status or reputation of Company or its subsidiaries or affiliates at
the time of any disclosure by Executive.



5.16 Injunctive Relief. Executive hereby agrees that it is impossible to measure
in money the damages which will accrue to Company by reason of a failure by
Executive to perform any of Executive's obligations under paragraphs 5.14 and
5.15. Accordingly, if Company or any of its affiliates institutes any action or
proceeding to enforce paragraphs 5.14 or 5.15, to the extent permitted by
applicable law, Executive hereby waives the claim or defense that Company or its
affiliates has an adequate remedy at law, and Executive shall not urge in any
such action or proceeding the claim or defense that any such remedy at law
exists.



 

 

 

 

 

 

IN WITNESS WHEREOF,

the parties hereto have executed this Agreement on September 14, 2004, to be
effective as of the Effective Date.





 

CONTINENTAL AIRLINES, INC.



 

 

By:

/s/ Michael H. Campbell



Name: Michael H. Campbell

Title:

Senior Vice President -



Human Resources and

Labor Relations



 

"EXECUTIVE"



 

 

/s/ Jeffrey J. Misner___

Jeffrey J. Misner



 

 

APPROVED:



 

__/s/ Charles A. Yamarone________

Charles A. Yamarone

Chair, Human Resources Committee







Exhibit A



Form of Release Agreement

(to be executed by Company and Executive)

 

In consideration of the benefits provided by Company to Executive, Executive
hereby releases Continental Airlines, Inc. ("Continental") and each of its
subsidiaries and affiliates and their respective stockholders, officers,
directors, employees, representatives, agents and attorneys (collectively,
"Releasees") from any and all claims or liabilities, known or unknown, of any
kind, including, without limitation, any and all claims and liabilities relating
to Executive's employment by, or services rendered to or for, Continental or any
of its subsidiaries or affiliates, or relating to the cessation of such
employment or under the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. Section 1981, the Texas Commission on Human Rights
Act, and any other statutory, tort, contract or common law cause of action,
other than claims or liabilities arising from a breach by Continental of (i)
that certain Employment Agreement dated as of August 12, 2004 between
Continental and Executive (the "Employment Agreement"), (ii) its obligations
under the Continental Retirement Plan ("CARP"), under Executive's outstanding
grants of stock options or restricted stock, under awards under the Continental
Airlines, Inc. Annual Executive Bonus Program (the "Annual Bonus Program"), the
Retention Program, the NLTIP/RSU Program, or under any other compensation plan
or program of Continental (such capitalized but undefined terms having the
meanings attributed to them in the Employment Agreement), or (iii) its
obligations under existing agreements governing Executive's flight benefits
relating to other airlines. Continental hereby releases Executive from any and
all claims or liabilities, known or unknown, of any kind in any way relating to
or pertaining to Executive's employment by, or services rendered to or for,
Continental or any of its subsidiaries or affiliates, other than fraud or
intentional malfeasance harmful to Continental or any Releasee or claims arising
from a breach by Executive of the Employment Agreement or of Executive's
obligations under the CARP, under Executive's outstanding grants of stock
options or restricted stock, under awards under the Retention Program, the
Annual Executive Bonus Program or the NLTIP/RSU Program, under any other
compensation plan or program of Continental, or under existing agreements
governing Executive's flight benefits relating to other airlines. These releases
are to be broadly construed in favor of the released persons. These releases do
not apply to any rights or claims that may arise after the date of execution of
this [Release Agreement] by Executive and Continental. Both parties agree that
this [Release Agreement] is not and shall not be construed as an admission of
any wrongdoing or liability on the part of either party. Notwithstanding the
foregoing, the obligations created by the Employment Agreement, the CARP and
Executive's outstanding option grants, grants of restricted stock and awards
under the Retention Program, the Annual Executive Bonus Program and the
NLTIP/RSU Program, or under any other compensation plan or program of
Continental, or under existing agreements governing Executive's flight benefits
relating to other airlines, are not released.

Executive acknowledges that, by Executive's free and voluntary act of signing
below, Executive agrees to all of the terms of this Release Agreement and
intends to be legally bound thereby.

Executive acknowledges that Executive has received a copy of this Release
Agreement on [date that Executive receives Release Agreement]. Executive
understands that Executive may consider whether to agree to the terms contained
herein for a period of twenty-one days after the date Executive has received
this Release Agreement. Accordingly, Executive may execute this Release
Agreement by [date 21 days after Release Agreement is given to Executive], to
acknowledge Executive's understanding of and agreement with the foregoing.
Executive acknowledges that Executive has been advised to consult with an
attorney prior to executing this Release Agreement.

This Release Agreement will become effective, enforceable and irrevocable on the
eighth day after the date on which it is executed by Executive (the "Effective
Date"). During the seven-day period prior to the Effective Date, Executive may
revoke Executive's agreement to accept the terms hereof by serving notice in
writing to Company of Executive's intention to revoke. However, the Termination
Payment provided for in the Employment Agreement will be delayed until the
Effective Date.



 

